Citation Nr: 1729313	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bladder cancer to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he has claimed is secondary to noise exposure in the military and/or secondary to his service-connected diabetes mellitus or coronary artery disease.  See, e.g., December 2010 statement in support of the claim; July 2016 Board videoconference hearing, p. 18.  The Veteran noted in December 2010 that his barracks was next to the flight line with aircraft noise.  The Veteran served in the U.S. Air Force as an Inventory Management Specialist, per his DD-Form 214.  A July 2016 VA treatment record notes that the clinician stated that the Veteran's long-standing diabetes might contribute more likely than not to his hearing loss.  As the medical evidences suggests a relationship between the Veteran's hearing loss and his military service and/or his service-connected diabetes mellitus, a medical opinion is warranted to resolve this claim.

The Veteran also seeks service connection for bladder cancer based on his exposure to herbicides in service.  VA has conceded the Veteran's exposure to herbicides.  See February 22, 2013 Board decision conceding herbicide exposure and granting service connection for diabetes mellitus.  Bladder cancer is not presumptively related to herbicide exposure, but can be granted if service connection is shown on a direct basis.  An August 2011 private medical statement notes that cases of bladder cancer diagnoses with exposure to Agent Orange have been shown in many events, and that while there was no definitive indication that Agent Orange was the primary etiology, there were enough cases to warrant significant concern.  The physician felt that Agent Orange was a predisposing factor for bladder cancer.  A June 2016 private medical statement from the same physician also notes that the Veteran's bladder cancer was suspected to be caused by Agent Orange.  A medical opinion is warranted to resolve this claim, as well.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment records for his hearing loss and bladder cancer.

2.  Make attempts to obtain any outstanding hearing loss and bladder cancer treatment records from VA dated from December 2012 to present.  

3.  After any outstanding treatment records are received, schedule the Veteran for an audiological examination by an appropriate examiner to determine the nature and etiology of his hearing loss disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims files, perform all indicated studies, and report any findings. 

The examiner should note that the record reveals that the Veteran stated that his barracks was next to the flight line with aircraft noise and that he served in the U.S. Air Force as an Inventory Management Specialist, per his DD-Form 214.  In addition, a July 2016 VA treatment record notes that the clinician stated that the Veteran's long-standing diabetes might contribute more likely than not to his hearing loss.  

Then please provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that his hearing loss disability is etiologically related to an in-service injury, disease, or event, including exposure to noise from the flight line in the Air Force; or whether his hearing loss is at least as likely as not proximately due to or, in the alternative, chronically aggravated by his service-connected diabetes mellitus and/ or coronary artery disease.
 
All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms. 

Please provide the basis for any diagnosis and a complete medical rationale for any opinion. If medical literature is used, please provide a citation. 

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

4.  Schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of his bladder cancer disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the claims files, perform all indicated studies, and report any findings. 

The examiner should note that the record reveals that VA has conceded the Veteran's exposure to herbicides.  See February 22, 2013 Board decision conceding herbicide exposure and granting service connection for diabetes mellitus.  Also, while bladder cancer is not presumptively related to herbicide exposure, it can be granted if service connection is shown on a direct basis.  In addition, a private doctor has stated in August 2011 that cases of bladder cancer diagnoses with exposure to Agent Orange have been shown in many events, and that while there was no definitive indication that Agent Orange was the primary etiology, there were enough cases to warrant significant concern.  The physician felt that Agent Orange was a predisposing factor for bladder cancer.  A June 2016 private medical statement from the same physician also notes that the Veteran's bladder cancer was suspected to be caused by Agent Orange.

Then please provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that his bladder cancer is etiologically related to an in-service injury, disease, or event, including exposure to herbicides in service.  
 
All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms. 

Please provide the basis for any diagnosis and a complete medical rationale for any opinion. If medical literature is used, please provide a citation.  While a study from the National Academy of Sciences, Veterans and Agent Orange: Update 2010 found no statistical correlation between herbicides exposure and cancers not specifically listed (including bladder cancer), a rationale that the Veteran's bladder cancer is not related to exposure to herbicides solely on the basis of the NAS study will be insufficient.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

5.  If the benefits currently sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




